Order entered January 14, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01195-CV

                       ELIZABETH CARRUTH, ET AL, Appellants

                                              V.

 LISA HENDERSON, IN HER OFFICIAL CAPACTY AS CITY SECRETARY, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-00469-2016

                                          ORDER
       Before the Court is appellee’s January 10, 2020 opposed second motion for extension of

time to file her brief. We GRANT the motion and ORDER the brief be filed no later than

February 14, 2020. We caution appellee that further extension requests will be disfavored.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE